Case 1:21-cv-05221-ER Document 3-3 Filed 06/11/21 Page 1 of 3




                    EXHIBIT 3
           Case 1:21-cv-05221-ER Document 3-3 Filed 06/11/21 Page 2 of 3




                                    ARENA HOFFMAN LLP


October 14, 2020
                                                                                              Michael Hoffman
                                                                                               Dir: 415.433.1061
                                                                                     mhoffman@arenahoffman.com


                               SETTLEMENT COMMUNICATION
               Cal. Civ. Code § 47(b); Fed. R. Evid 408; Cal. Evid. Code § 1152, et seq.



Via Email only

Samuel A. Blaustein, Esq.
Dunnington Bartholow & Miller LLP
230 Park Avenue, 21st Floor
New York, NY 10169

        Re:      Noah Parekh

Dear Mr. Blaustein:

My firm represents Calibre One in employment matters. I write in response to the settlement
overture in your letter of October 1, 2020. Please direct all future communications regarding
Mr. Parekh’s employment with Calibre One to my attention.

The letter of October 1 threatens litigation in New York concerning Mr. Parekh’s employment
and termination. Other than your firm, New York has no connection to any potential dispute.
Regardless, Mr. Parekh assented to binding arbitration in his offer letter of October 2, 2019. The
company expects Mr. Parekh to honor his agreement and reserves all rights therein.

That said, I encourage Mr. Parekh to reconsider his misguided threats. Calibre One terminated
Mr. Parekh after a glaring, sustained lack of performance. For the totality of his employment,
he brought in only one new client. One. This ranked him as the clear lowest performer in the
Partner ranks, despite the fact that his sector, healthcare, was booming during the same time.
Moreover, it became clear to the leadership team that his woeful performance was driven by a
work rate markedly below everyone else at the company.

When this feedback was provided by Mr. Parekh’s immediate managers and peers, Tom Barnes
contacted him directly to understand the exact problem. Mr. Parekh’s work rate and outreach
activity was found to be markedly below what he claimed. As a result, Calibre One monitored
Mr. Parekh’s performance going forward, and Managing Partners discussed his activity (or lack
thereof) with him on a weekly basis.

____________________________________________________________________________________________________________________

      220 Montgomery St., Suite 905 San Francisco, California 94104 Main: 415.433.1414 Fax: 415.520.0446
             Case 1:21-cv-05221-ER Document 3-3 Filed 06/11/21 Page 3 of 3




October 14, 2020
Page 2 of 2



Calibre One then learned that Mr. Parekh never terminated his prior business, Chase; he seems
to have operated his company in the shadows while collecting income and benefits from Calibre
One. Whether in Massachusetts, California, New York or anywhere else, an employer is not
required to stomach such misconduct. Calibre One reserves all rights to assert claims against
Mr. Parekh and recover all remedies for operating a competing business, including any revenue
he may have obtained and the consequences of breaching his duties to Calibre One.

Calibre One terminated Mr. Parekh when it became clear to all that he would not improve his
performance and showed no intention of picking up his work rate. That day, an agent engaged
by Calibre One visited his home to recover the company’s equipment and property. After the
agent identified himself and asked Mr. Parekh to hand over the computer and delete nothing,
Mr. Parekh shut the door in his face and did not open it again for another 30 minutes, despite
repeated knocking. Given the inference that Mr. Parekh was frantically trying to take company
property and/or tamper with the computer to destroy evidence, Calibre One opted to keep the
device in quarantine, with the agency. It remains there, ready for a forensic analysis. Calibre
One reserves all rights to assert claims against Mr. Parekh for any misappropriation of company
property and/or destruction of evidence.

Finally, the frivolous assertion that Calibre One hired Mr. Parekh in October 2019 and then fired
him a few months later based on race and unidentified “retaliation” implies that your letter is a
cynical shakedown. If Mr. Parekh adopted a twisted view that the best defense to his suspected
fraud is going on offense, please let him know that was a mistake and he should reconsider.

I trust that we will not hear from you or Mr. Parekh again. But, if he chooses to go down that
path, he will need credible and verifiable explanations for all of his misconduct. Thank you.

Sincerely,




Michael Hoffman
